 1   Michael Chastaine SBN 121209
     THE CHASTAINE LAW OFFICE
 2
     2377 Gold Meadow Way
 3   Gold River, CA 95670
     (916) 932-7150
 4   Mike@Chastainelaw.net
 5
     Attorney for Defendant
 6   ANDREA ALESSANDRINI

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                       Case No.: 2:19 CR 0080 KJM

12                 Plaintiff,

13   vs.                                             STIPULATION AND ORDER EXTENDING
                                                     TURN IN DATE TO JUNE 28, 2021.
14
     ANDREA ALESSANDRINI
15
                   Defendant.
16

17

18

19

20
            Mr. Alessandrini was sentenced on April 5, 2021 to 20 months in the custody of

22   BOP. The Court allowed Mr. Alessandrini to self surrender “at the institution designated
22
     by the Bureau of Prisons before 2:00 pm on 6/7/2021.” The court recommended that “the
23
     defendant be incarcerated in a New York facility to facilitate visitation with his
31

25   girlfriend; insofar, as this accords with security classification and space availability.”
26
            On or about May 24, 2021 BOP designated the institution to be Brooklyn MDC.
27                        STIPULATION AND ORDER CONTINUING TURN IN DATE
                                                1
28
 1   Mr. Alessandrini has researched this facilities and has several concerns about it regarding
 2
     his health and safety, especially with regard to his post-COVID health conditions. Mr.
 3

 4
     Alessandrini will be seeking the Court modify its recommendation. Counsel for Mr.

 5   Alessandrini and the Government have been conferring regarding how to facilitate such a
 6
     recommendation that would meet the safety concerns of Mr. Alessandrini.
 7
            The parties to this action, Plaintiff United States of America by and through Assistant
 8

 9
     United States Attorney Paul Hemesath, Attorney Michael Chastaine on behalf of Defendant

10   Andrea Alessandrini, stipulate as follows:
11          1.   By this stipulation, Defendant now move to amend Mr. Alessandrini’s turn in date
12
                 to June 28, 2021 before 2:00 p.m.
13
            2. The Court vacate the current turn in date of June 7, 2021.
14

15
            Assistant U.S. Attorney Paul Hemesath has authorized Michael Chastaine to sign it on

16          his behalf.
17

18
     DATED: June 2, 2021
                                                         By      /s/Paul Hemesath
19                                                               PAUL HEMESATH
                                                                 Assistant United States Attorney
20

22
     DATED: June 2, 2021
22                                                       By      /s/Michael Chastaine
                                                                 MICHAEL CHASTAINE
23                                                               Attorney for Defendant
31
                                                                 ANDREA ALESSANDRINI

25

26

27                        STIPULATION AND ORDER CONTINUING TURN IN DATE
                                                2
28
 1

 2
                                                 ORDER
 3
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 4
     hereby ordered that the Mr. Alessandrini’s turn in date of June 7, 2021 be vacated and his new
 5

 6   turn in date be June 28, 2021 before 2:00 p.m.

 7

 8
     DATED: June 3, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

22

22

23

31

25

26

27                        STIPULATION AND ORDER CONTINUING TURN IN DATE
                                                3
28
